DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive.
Examiner respectfully disagrees with Applicants’ assertion-Applicant respectfully disagrees and asserts that there is no rationale to combine the power adjustment information disclosed in Kazmi and Zhang, as explained below…….. However, the modulation method disclosed in Kazmi relates to quadrature phase shift keying (QPSK), which involves two bits in a group. See Kazmi, Table 6.2.3-1. Applicant respectfully asserts that one having ordinary skill in the art would recognize that the modulation method of Kazmi involving two bits is not compatible with the 1-bit power adjustment information taught in Zhang, because such a combination would not result in a functioning system and would frustrate the purpose of Zhang. Therefore, Kazmi and Zhang cannot be reasonably combined to teach the above-referenced limitation of independent claim 1
	The two bits associated with QPSK modulation have nothing to do with and/or are not associated with or related to power control or adjustment therefore modifying the invention of Kazmi with the features of Zhang would not frustrate the purpose of Zhang and would not make the system of Kazmi non-functional or inoperable.  The modification of Kazmi with the features of Zhang would, however, adjust the power for a plurality of antennas thus enabling increased data rates as taught by Zhang.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 – 6   is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (US 2019/0372741) in view of Zhang et al. (US 2011/0044296)
Regarding Claim 1, Kazmi teaches a terminal comprising: a transmitter configured to transmit a signal (Section 0050, the UE can transmit thus said UE will consist of a transmitter or transceiver); and a processor configured to determine, according to a power class, a maximum transmission power for transmitting the signal (Section 0050, typical UEs comprise processors that control the functions of said UE, maximum transmission power of 24 dBm based on the power class), wherein the processor adjusts, according to an instruction from a base station apparatus, the maximum transmission power (Sections 0054, 0055, the A-MPR information is signaled by the base station (See Section 0100) to the UE via a transmission time interval (TTI) format, said UE uses said information to adjust the maximum transmission power), wherein the instruction includes information validating or invalidating adjustment of the maximum transmission power (Section 0054, the signaled A-MPR information validates the maximum power reduction) based on a selected modulation method for the power class (Section 0051, Table 6.2.3-1, shows modulation methods for power classes 1 and 3 which are associated with maximum power reduction). 
Kazmi does not teach wherein the instruction includes 1-bit information validating or invalidating adjustment of the maximum transmission power based on a selected modulation method for the power class.
Zhang, which also teaches uplink power control, teaches wherein the instruction includes 1-bit information validating or invalidating adjustment of the transmission power (Section 0034, 1-bit power adjustment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kazmi with the above features of Zhang for the purpose of adjusting the power for a plurality of antennas thus enabling increased data rates as taught by Zhang.  The combination of Kazmi and Zhang teaches wherein the instruction includes 1-bit information validating or invalidating adjustment of the maximum transmission power based on a selected modulation method for the power class.
Regarding Claim 2, The Kazmi combination teaches all of the claimed limitations recited in Claim 1.  Kazmi further teaches wherein the adjustment of the maximum transmission power is applied to a cell where the terminal is located (Section 0054, A-MPR is cell specific therefore power reduction is applied to a specific cell where the UE is located).
Regarding Claim 4, Kazmi teaches a base station apparatus comprising: a receiver configured to receive a signal from a terminal (Section 0100, typical base stations comprise receivers for receiving signals from mobile devices); and a transmitter configured to transmit, to the terminal that determines a maximum transmission power for transmitting the signal according to a power class, an instruction to adjust the maximum transmission power (Sections 0050, 0054, 0055, typical base stations (See Section 0100) comprise transmitters for transmitting signals to mobile devices, maximum transmission power of 24 dBm based on the power class (See Section 0050), the A-MPR information is signaled by the base station to the UE via a transmission time interval (TTI) format, said UE uses said information to adjust the maximum transmission power), wherein the instruction includes information validating or invalidating adjustment of the maximum transmission power (Section 0054, the signaled A-MPR information validates the maximum power reduction) based on a selected modulation method for the power class (Section 0051, Table 6.2.3-1, shows modulation methods for power classes 1 and 3 which are associated with maximum power reduction).
Kazmi does not teach wherein the instruction includes 1-bit information validating or invalidating adjustment of the maximum transmission power based on a selected modulation method for the power class.
Zhang, which also teaches uplink power control, teaches wherein the instruction includes 1-bit information validating or invalidating adjustment of the transmission power (Section 0034, 1-bit power adjustment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kazmi with the above features of Zhang for the purpose of adjusting the power for a plurality of antennas thus enabling increased data rates as taught by Zhang.  The combination of Kazmi and Zhang teaches wherein the instruction includes 1-bit information validating or invalidating adjustment of the maximum transmission power based on a selected modulation method for the power class.
Regarding Claim 5, Kazmi teaches a transmission power control method for a terminal, comprising:  transmitting a signal (Section 0050, the UE can transmit); and determining a maximum transmission power for transmitting the signal according to a power class (Section 0050, maximum transmission power of 24 dBm based on the power class), wherein the determining includes adjusting the maximum transmission power according to an instruction from a base station apparatus (Sections 0054, 0055, the A-MPR information is signaled by the base station (See Section 0100) to the UE via a transmission time interval (TTI) format, said UE uses said information to adjust the maximum transmission power), and wherein the instruction includes information validating or invalidating adjustment of the maximum transmission power (Section 0054, the signaled A-MPR information validates the maximum power reduction) based on a selected modulation method for the power class (Section 0051, Table 6.2.3-1, shows modulation methods for power classes 1 and 3 which are associated with maximum power reduction).
Kazmi does not teach wherein the instruction includes 1-bit information validating or invalidating adjustment of the maximum transmission power based on a selected modulation method for the power class.
Zhang, which also teaches uplink power control, teaches wherein the instruction includes 1-bit information validating or invalidating adjustment of the transmission power (Section 0034, 1-bit power adjustment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kazmi with the above features of Zhang for the purpose of adjusting the power for a plurality of antennas thus enabling increased data rates as taught by Zhang.  The combination of Kazmi and Zhang teaches wherein the instruction includes 1-bit information validating or invalidating adjustment of the maximum transmission power based on a selected modulation method for the power class.
Regarding Claim 6, Kazmi teaches a transmission power control method for a terminal by a base station apparatus, comprising: receiving a signal from the terminal (Section 0100, typical base stations comprise receivers for receiving signals from mobile devices); and transmitting, to the terminal that determines a maximum transmission power for transmitting the signal according to a power class, an instruction to adjust the maximum transmission power (Sections 0050, 0054, 0055, typical base stations (See Section 0100) comprise transmitters for transmitting signals to mobile devices, maximum transmission power of 24 dBm based on the power class (See Section 0050), the A-MPR information is signaled by the base station to the UE via a transmission time interval (TTI) format, said UE uses said information to adjust the maximum transmission power) wherein the instruction includes information validating or invalidating adjustment of the maximum transmission power (Section 0054, the signaled A-MPR information validates the maximum power reduction) based on a selected modulation method for the power class (Section 0051, Table 6.2.3-1, shows modulation methods for power classes 1 and 3 which are associated with maximum power reduction).
Kazmi does not teach wherein the instruction includes 1-bit information validating or invalidating adjustment of the maximum transmission power based on a selected modulation method for the power class.
Zhang, which also teaches uplink power control, teaches wherein the instruction includes 1-bit information validating or invalidating adjustment of the transmission power (Section 0034, 1-bit power adjustment).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kazmi with the above features of Zhang for the purpose of adjusting the power for a plurality of antennas thus enabling increased data rates as taught by Zhang.  The combination of Kazmi and Zhang teaches wherein the instruction includes 1-bit information validating or invalidating adjustment of the maximum transmission power based on a selected modulation method for the power class.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazmi et al. (US 2019/0372741) in view of Zhang et al. (US 2011/0044296), as applied to Claim 1 set forth above, and further in view of Yang et al. (US 2015/0341864).
Regarding Claim 3, Kazmi in view of Zhang teaches all of the claimed limitations recited in Claim 1.  Kazmi in view of Zhang does not teach wherein the adjustment of the maximum transmission power is applied to all cells belonging to a cell group of a cell where the user equipment is located.
Yang, which also teaches use of the A-MPR, teaches wherein the adjustment of the maximum transmission power is applied to all cells belonging to a cell group of a cell where the user equipment is located (Section 0226, the A-MPR is applied to a cell or cell groups (See also Section 0097, which teaches cell groups)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Kazmi in view of Zhang with the above features of Yang for the purpose of efficiently transmitting/receiving uplink signals as taught by Yang.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
November 14, 2022